Title: To Thomas Jefferson from William Short, 26 March 1786
From: Short, William
To: Jefferson, Thomas



Dear Sir
March 26. 1786

Since writing you I have received two Letters from Messrs. Desbordes of Brest. The first informed me that the Letter inclosed them was not sufficient, as I had apprehended, for the Liberation of the American Prisoners. They desired me to obtain without  Delay something more absolute. I immediately wrote to Mr. Reyneval communicating this Circumstance, and two or three Days after received the second Letter from Messrs. Desbordes which I inclose. You will see by that Sir the present Situation of the Prisoners, and the Request made me by Messrs. Desbordes. I shall write to them to day that I have no Authority to enlarge the Powers you have given them with Respect to the Advances of Money, and inform them at the same Time that I have enclosed you their Letter on this Subject. I should have done it the first Moment of its Receipt, but that I awaited an Answer from Mr. Reyneval; although it has not yet come I suppose it best not to wait longer as every Day is of Importance to the Prisoners.
After sending my Letter which I wrote you some Time ago to the Marquis de la Fayette, another from London arrived to your Address accompanied by a Map of Virginia. I kept the Map and gave the Letter to the Marquis de la Fayette (whom I saw that Evening at Madame de Tesse’s) as he told me that the Gentleman has not yet left Paris.
This Letter will go by Post so that I hope you will receive it very shortly. I am the more anxious as I see no Reason to expect that the Prisoners will be liberated until you can take some Measure in the Affair. The Letter however which I inclose will put you in Possession of all that I know respecting their present situation.
I have nothing more to communicate Sir than the Assurances of that perfect Friendship with which I shall ever be Your &c.,

W. Short

